Larremore, J.
It appears from the testimony that plaintiff was a dealer and depositor of moneys with the defendant. That on November 12, 1872, he deposited with the bank for collection a sight draft for $800, drawn by him on one J. W. Martin, of Andover, Connecticut, who was indebted to plaintiff in excess of that amount. The defendant forwarded the draft to its correspondent and agent, the Yale National Bank at New Haven, Connecticut, which forwarded it to the Rockville National Bank in said State, which gave it to the Adams Express ’Company for collection. An agent of that company saw Martin as he was about entering the cars at Andover and told him he had the draft, whereupon Martin requested the agent to hold the draft until his return within a day or two, and he would pay it. The Yale National Bank in sending its semi-monthly statement to defendant up to November 15, 1872, credited the amount of the draft, supposing it had been paid. The defendant thereafter, on November 18, 1872, believing the draft to have been paid, credited the amount to plaintiff’s account. The draft was not paid, and was returned to defendant by the Yale National Bank, December 3, 1872, with notice of its nonpayment. It was returned by defendant’s cashier to tire *478Yale National Bank, December 4, 1872, with a letter containing the following statement: “You credited us with the amount of the draft as per your statement of accounts November 15, and we paid the money to the party-here, who declines to make it good in consequence of the length of time after the payment to him. There has been a great delay somewhere which I would be pleased to have explained. Send the draft on at once and urge its payment.”
About December 17, 1872, the Yale National Bank returned the draft with a letter of explanations of the delay, and also sent its semi-monthly account to defendant up to December 15, 1872, wherein it appeared that the amount of the draft had been charged back. The plaintiff was notified of these facts, but refused to take up the draft or to be charged with the amount thereof. The defendant then wrote the Yale National Bank, December 18, 1872, disputing the amount charged on account of the draft, and stated: “ The draft was presented and not paid, and should have been returned at once; we will be compelled, under the circumstances, to look to you for the payment of it.”
With full knowledge of all the facts, defendant, on December 27, 1872, accounted with plaintiff, showing a balance due him of $6,715 65, in which sum the amount of said draft was continued and allowed. And in each subsequent accounting between the parties up to and including May 8,1875, the plaintiff was allowed the credit of the draft, and the question now raised is, whether the defendant is not estopped from impeaching the correctness of an account after so long an acquiescence in its validity.
If there was any doubt as to plaintiff’s liability, it was settled in his favor by the defendant. With full knowledge of all the facts, defendant accepted and acted upon plaintiff’s theory of the case, and sought to charge its own agent with the loss. In its letter of December 18, 1872, to the Yale National Bank, such, intention is plainly expressed. No fraud or mistake is shown by which the defendant was misled or deceived. (Lockwood v. Thorne, 11 N. Y. 175; 18 N. Y. 285.)
*479It appeared that the account of December 27, 1872, was not only stated, but settled; and it was also ratified and reaffirmed by each subsequent accounting through a period of -over two years. Plaintiff resisted the claim at the outset on the ground of defendant’s want of diligence in its collection. The defendant recognized this in the correspondence with its agent, refused to accept Martin’s offer to pay fifty per cent, of the indebtedness, and rendered account after account in which it was entirely ignored.
I think the defendant should be held to its own interpretation of the transaction, and that the judgment should be affirmed.